                                                      Entered on Docket
                                                      February 03, 2021
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


 1       SIDLEY AUSTIN LLP
         Samuel A. Newman (SBN 217042)
 2       (sam.newman@sidley.com)                The following constitutes the order of the Court.
         Genevieve G. Weiner (SBN 254272)       Signed: February 3, 2021
 3       (gweiner@sidley.com)
         Julia Philips Roth (SBN 324987)
 4       (julia.roth@sidley.com)
         555 West Fifth Street
 5       Los Angeles, CA 90013                    _________________________________________________
         Telephone: 213.896.6000                  M. Elaine Hammond
 6       Facsimile: 213.896.6600                  U.S. Bankruptcy Judge


 7       SIDLEY AUSTIN LLP
         Charles M. Persons (admitted pro hac vice)
 8       (cpersons@sidley.com)
         Juliana Hoffman (admitted pro hac vice)
 9       (jhoffman@sidley.com)
         Jeri Leigh Miller (admitted pro hac vice)
10       (jeri.miller@sidley.com)
         2021 McKinney Avenue
11       Suite 2000
         Dallas, TX 75201
12       Telephone: 214.981.3300
         Facsimile: 214.981.3400
13
         Attorneys for Debtors and Debtors in
14       Possession
15                               UNITED STATES BANKRUPTCY COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17                                           SAN JOSE DIVISION
18   In re:                                                 )   Case No. 20-50682 (MEH)
                                                            )
19   WAVE COMPUTING, INC., et al.,                          )   Chapter 11 (Jointly Administered)
                                                            )
20   Debtors. 1                                             )   ORDER APPROVING STIPULATION
                                                            )   REGARDING PROPOSED TERM SHEET
21                                                              FOR GLOBAL SETTLEMENT
                                                            )
                                                            )
22
                                                            )   Related to Docket No. 1105
23

24

25

26

27   1
      The Debtors in these chapter 11 cases are Wave Computing, Inc., MIPS Tech, Inc., Hellosoft, Inc.,
     Wave Computing (UK) Limited, Imagination Technologies, Inc., Caustic Graphics, Inc., and MIPS
28   Tech, LLC. The Debtors’ mailing address is 3201 Scott Blvd, Santa Clara, CA 95054.

                                                          1
 Case: 20-50682        Doc# 1111      Filed: 02/03/21      Entered: 02/03/21 14:19:38        Page 1 of
                                                  26
 1           Upon the stipulation (the “Stipulation”), 2 dated February 2, 2021, of Wave Computing, Inc.

 2   and its debtor affiliates, as debtors and debtors in possession (collectively, the “Debtors”) in the

 3   above-captioned chapter 11 cases (the “Chapter 11 Cases”), Prestige Century Investments Limited

 4   (“Prestige”), CIP United Co., Ltd. (“CIP”), Tallwood Technology Partners, LLC (“Tallwood,” and

 5   together with the Debtors, Prestige, and CIP, the “Parties”); and the relief requested in the Stipulation

 6   being in the best interests of the Debtors’ estates, their creditors and other parties in interest; and after

 7   due deliberation and sufficient cause appearing therefor,

 8       IT IS HEREBY ORDERED THAT:
 9
             1.      The Stipulation is approved.
10
             2.      The Term Sheet, which is attached hereto as Exhibit 1 and fully incorporated herein
11
     by reference, is approved.
12

13           3.      Each of the Parties are bound by the provisions of the Term Sheet, including all

14   obligations and rights set forth therein.

15           4.      Each of the Parties is deemed an intended beneficiary of the Term Sheet.
16           5.      The Parties are deemed to have consented to the Debtors’ (or reorganized Debtors’, as
17
     applicable) assumption of the License Agreements under section 365(a) of the Bankruptcy Code as
18
     modified by the Term Sheet, such consent deemed to have occurred upon the execution date of the
19
     Term Sheet.
20

21           6.      The Parties are deemed to have agreed that all of the requirements of section 365(b) of

22   the Bankruptcy Code have been met, including that no cure payment shall be due in connection with

23   the assumption under section 365(a), such consent deemed to have occurred upon the execution date
24
     of the Term Sheet.
25

26

27
     2
       Each capitalized term used but not otherwise defined herein shall have the meaning ascribed to it in
28   the Stipulation.

 Case: 20-50682       Doc# 1111       Filed: 02/03/21 2Entered: 02/03/21 14:19:38             Page 2 of
                                                  26
 1          7.      The CIP cure objection deadlines, including the deposition deadlines, supplemental
 2   briefing deadline, and February 9 hearing, are deemed to be mooted by the execution of the Term
 3
     Sheet and such deadlines and hearing are hereby suspended and cancelled.
 4
            8.      Upon confirmation of the Chapter 11 Plan, Proofs of Claim Nos. 56, 57, 58, and 59
 5
     shall be disallowed.
 6

 7          9.      Notwithstanding any resolution herein, Proofs of Claim Nos. 56, 57, 58, and 59 are not

 8   entitled to vote on the Chapter 11 Plan.

 9          10. The Court shall retain jurisdiction to hear and determine all matters arising from or related
10
     to the implementation, interpretation, or enforcement of the Stipulation or this Order.
11
                                            ** END OF ORDER **
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

 Case: 20-50682      Doc# 1111      Filed: 02/03/21 3Entered: 02/03/21 14:19:38           Page 3 of
                                                26
                                   EXHIBIT 1

                                   Term Sheet




Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 4 of
                                         26
                    PROPOSED TERM SHEET FOR GLOBAL SETTLEMENT

   Once executed, this Term Sheet represents a binding agreement, which remains
   subject to the satisfactory negotiation and execution of appropriate definitive
   documentation and the other matters referred to herein.

                                                    OVERVIEW 1

       Purpose of Term Sheet               The original License Agreements, as defined below, were entered into
                                           between Prestige Century Investments Limited (“Prestige”) and the
                                           predecessor to MIPS Tech, LLC (“MIPS”), and then assigned by
                                           Prestige to CIP United Co. Ltd. (“CIP”) and Prestige jointly. The
                                           purpose of this term sheet (this “Term Sheet”) is to represent a
                                           commitment of both parties to resolve their prepetition disputes.

       Effective Date                      The effective date (the “Effective Date”) of this Term Sheet shall
                                           occur immediately following (i) entry of the order Confirming the
                                           Chapter 11 Plan; 2 (ii) the Effective Date of the Chapter 11 Plan (as
                                           defined therein); and (iii) the filing by Debtors 3 of a Notice of
                                           Effective Date or similar document which publicly states that the
                                           conditions for the Effective Date of the Chapter 11 Plan have been
                                           met.

       License Agreements                  Upon the Effective Date, the Master Technology License Agreement
                                           (the “MTLA”), the MIPS Architecture and Core Technology
                                           Schedule for Licensed MIPS Technology (the “Architecture-Core
                                           Technology Schedule”), and the MIPS Technology Schedule for
                                           License of MIPS Architecture Compatible Cores and Sublicensing
                                           Licensed MIPS Cores (the “License-Sublicense Technology
                                           Schedule,”) and together with the MTLA and the Architecture-Core
                                           Technology Schedule, as each may have been be amended, modified,
                                           and/or amended and restated from time to time, the (“License
                                           Agreements” or “License”), shall be modified as set forth herein.

                                           The parties’ rights and obligations under the License Agreements
                                           shall remain in effect as expressly set forth in the License
                                           Agreements, except to the extent such rights and obligations are
                                           expressly modified, amended, or otherwise clarified by this Term
                                           Sheet (including by Exhibit 1, Exhibit 2, and Exhibit 3 attached
                                           hereto and any definitive documentation entered into pursuant to this
                                           Term Sheet).




   1
       Any capitalized term used but not defined herein shall have the meaning ascribed to such term in the MTLA.
   2
    The term “Chapter 11 Plan” shall refer to the Joint Chapter 11 Plan of Reorganization for Wave Computing,
   Inc., and its Debtor Affiliates, and includes all supplements, modifications, or amendments relating thereto.
   3
    The term “Debtors” shall refer collectively to Wave Computing, Inc., MIPS Tech, Inc., Hellosoft, Inc., Wave
   Computing (UK) Limited, Imagination Technologies, Inc., Caustic Graphics, Inc., and MIPS Tech, LLC, as
   debtors and debtors in possession in the chapter 11 cases filed in the United States Bankruptcy Court for the
   Northern District of California, San Jose Division, and being jointly administered under Case No. 20-50682.


                                                          1
   264431970v 9
Case: 20-50682          Doc# 1111         Filed: 02/03/21        Entered: 02/03/21 14:19:38             Page 5 of
                                                      26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 6 of
                                         26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 7 of
                                         26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 8 of
                                         26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 9 of
                                         26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 10
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 11
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 12
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 13
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 14
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 15
                                       of 26
                                    Exhibit 2

                               License Deliverables




  264431970v 9
Case: 20-50682   Doc# 1111   Filed: 02/03/21    Entered: 02/03/21 14:19:38   Page 16
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 17
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 18
                                       of 26
                                     Exhibit 3

                             IP Security Questionnaire




  264431970v 9
Case: 20-50682   Doc# 1111   Filed: 02/03/21     Entered: 02/03/21 14:19:38   Page 19
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 20
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 21
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 22
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 23
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 24
                                       of 26
Case: 20-50682   Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 25
                                       of 26
 1                                  COURT SERVICE LIST
 2   ECF Parties by ECF.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 20-50682     Doc# 1111   Filed: 02/03/21   Entered: 02/03/21 14:19:38   Page 26
                                          of 26
